Day, J.
i adminisSietTofBjuri&i session: o?os~ note. Pursuant to appointment in the testator’s will, letters testamentary were duly issued by the Probate Court county, Nebraska, the county of decedent’s residence, to Yan Horn, on the 23d day of July, 1874. Letters of administration were issued to Nelson S. Chamberlin, the plaintiff, by the clerk of the Circuit Court of Jackson' county, Iowa, in the year 1875. The administration granted to Yan Horn, at the place of the domicile of the deceased, is the principal and primary administration. The administration granted to plaintiff, in Jackson county, even if regularly and properly granted, is merely ancillary in its nature, and is subordinate to the original administration. Story on Conflict of Laws, Sec. 518, and authorities cited. Yan Horn took actual possession of the note in question, and embraced it in his inventory of the assets of the estate. Being charged with the principal and primary administrationship of the estate, and having taken actual possession of the note, he was entitled to the further control of it and of its proceeds. He did not lose this right of control by sending it to Jackson county for collection. He may, in our opinion, maintain an action against Wilson for the proceeds of the note collected and in .his possession, in his own name, without taking out new letters of administration. Probably, under the doctrine of McClure v. Bates, 12 *152Iowa, 77, he might not be enabled to maintain an action as administrator for the collection of the note. But the note came rightfully into his possession, in virtue of the administration granted in Polk county, Nebraska. It was collected and the proceeds were in the hands of Wilson, so that the right to maintain an action upon the note is not involved. The plaintiff is endeavoring to divest Yan Horn of his possession of the note, or, which is the same thing in legal effect, of its proceeds, and to prevent this he may sue in his own name and right personally. Story on Conflict of Laws, Sec. 516, and authorities cited. The judgment of the court below is erroneous.
Eeversed.